DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 06/04/2021, in which, claims 1-19, are pending. Claims 1, 18 and 19 are independent. Claims 2-17, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 13  and 16-19, is/are rejected under 35 U.S.C. 103 as being un-patentable over TASI et al. (USPAP 2012/0075253 A1), in view of Yamamoto et al. (USP 5,742, 279).

Referring to claim 1, TSAI teaches an image processing apparatus ([processor 13 as shown in fig 1-5]), comprising: an invisible light source ([12 of fig 3A]) configured to emit invisible light to a subject ([81 and 81’]); 
a visible light source ([14 of fig 3A]) configured to emit visible light to the subject; ([a visible light source 14 for illuminating the objects 81 and 81' to increase the sensing efficiency of the image sensing unit 112]); 
an invisible image reading sensor ([11 of fig 3A]) configured to read invisible reflection light reflected from the subject to acquire an invisible image, ([the image sensing unit 112 may be the sensing matrix of a visible light image sensor, i.e. the brightness sensing unit 111 and the image sensing unit 112 are respectively disposed in different image sensors]), the invisible reflection light being a part of the invisible light emitted from the invisible light source; ([one invisible light source, wherein the first image is an image formed by the object from blocking the invisible light source] 0042]);
a visible image reading sensor configured to read visible reflection light reflected from the subject to acquire a visible image, the visible reflection light being a part of the visible light emitted from the visible light source; ([an image feature and formed by the objects 81 and 81' from reflecting ambient light or the light from the visible light source 14 (Step S.sub.11]); and

However, Yamamoto in the same area of information processing device (as shown in fig 1), teaches circuitry configured to restore information lost in the invisible image acquired by the invisible image reading sensor, (see col.23, lines 25-30, If the user is judged to be the data registrant, the image visible means 158 restores the invisible image data to the original state or be visible on the image display means 1]).
TSAI ‘253’ could be modified with the teachings of Yamamoto ‘279’. This modification would have been obvious to one having ordinary skill in the art at the time of the invention in order to avoid the apparatus has a further problem in that image information to be transmitted cannot be checked in advance and therefore is transmitted as it is even if a read error exists in the image information, col.2, lines 4-7.
 As result that has been improved in the same way as the claimed invention, and the result would have been predictable so that the combination more easily implemented. And, therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Claim 2 and 13- are rejected under the same grounds as claim 1, image processing apparatus (as shown in fig 1), wherein the circuitry is configured to generate an output image in which the information lost in the invisible image is restored based on the visible image.



Claims 16 and 17 are rejected under the same grounds as claim 1, wherein the circuitry is configured to output the visible image.

Referring to claim 18, TSAI teaches a method for reading an image, the method comprising:  ([processor 13 as shown in fig 1-5]), comprising: an invisible light source ([12 of fig 3A]) configured to emit invisible light to a subject ([81 and 81’]); 
reading invisible reflection light reflected from a subject to acquire an invisible image, the invisible reflection light being a part of invisible light emitted from an invisible light source (12 of fig 3); ([image sensing unit 112 may be the sensing matrix of a visible light image sensor, 0035-0040]);
 reading visible reflection light reflected from the subject to acquire a visible image, ([brightness sensing unit 111 may be any sensing unit capable of sensing visible light as long as it is able to acquire image windows having brightness information, 0035-0036]), the visible reflection light being a part of visible light emitted from a visible light source (14 of fig 3A, a visible light source 14 for illuminating the objects 81 and 81' to increase the sensing efficiency of the image sensing unit 112see 0035); and 
TSAI doesn’t teach restoring information lost in the invisible image.
However, Yamamoto in the same area of information processing device (as shown in fig 1), teaches restoring information lost in the invisible image, (see col.23, lines 25-30, the image visible means 158 restores the invisible image data to the original state or be visible on the image display means 1]).

 As result that has been improved in the same way as the claimed invention, and the result would have been predictable so that the combination more easily implemented. And, therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Referring to claim 19, TSAI teaches a non-transitory recording medium storing a plurality of program codes which, when executed by one or more processors, (the processing unit 13 then executes steps S.sub.14 and S.sub.15 to identify the block information of the object within the object range]), causes the processors to perform a method, the method comprising: ([processor 13 as shown in fig 1-5]), comprising: an invisible light source ([12 of fig 3A]) configured to emit invisible light to a subject ([81 and 81’]); 
reading invisible reflection light reflected from a subject to acquire an invisible image, the invisible reflection light being a part of invisible light emitted from an invisible light source (12 of fig 3); ([image sensing unit 112 may be the sensing matrix of a visible light image sensor, 0035-0040]);
 reading visible reflection light reflected from the subject to acquire a visible image, ([brightness sensing unit 111 may be any sensing unit capable of sensing visible 
TSAI doesn’t teach restoring information lost in the invisible image.
However, Yamamoto in the same area of information processing device (as shown in fig 1), teaches restoring information lost in the invisible image, (see col.23, lines 25-30, the image visible means 158 restores the invisible image data to the original state or be visible on the image display means 1]).
TSAI ‘253’ could be modified with the teachings of Yamamoto ‘279’. This modification would have been obvious to one having ordinary skill in the art at the time of the invention in order to avoid the apparatus has a further problem in that image information to be transmitted cannot be checked in advance and therefore is transmitted as it is even if a read error exists in the image information., col.2, lines 4-7.
 	As result that has been improved in the same way as the claimed invention, and the result would have been predictable so that the combination more easily implemented. And, therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Claims having Allowable Subject Matter
Claims 3-7, 8-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677